DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 23-24, they recite “substantially independent.” However, the specification fails to provide an objective measure on how to determine “wherein the apparatus is configured to consider the information about the orientation of the optical sensor when determining the information about the orientation of the head by acquiring at least one parameter about the orientation of the head with respect to an Earth-fixed coordinate system, substantially independent from a current orientation of the optical sensor or from the orientation of the apparatus carrying or comprising the optical sensor” as claimed.
Claims 2-22 are rejected as being indefinite since they depend upon an indefinite parent claim.
Allowable Subject Matter
Claims 1-24 are allowable upon overcoming the above rejections.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 23-24, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, the prior art fails to explicitly teach the limitation of “wherein the apparatus is configured to determine information about an orientation of the optical sensor in an Earth-fixed coordinate system using an orientation sensor which is arranged in a predetermined positional relationship with respect to the optical sensor” as claimed in the independent claims. Examiner notes that the rest of the independent claims are fairly common in spatial audio rendering field as exemplified below:
Tsingos et al (US20160266865) teaches an apparatus for rendering an audio signal for a playback to a user (abstract, ¶8, system for rendering audio for playback), comprising:
wherein the apparatus is configured to determine information about an orientation of a head of the user using an optical sensor (¶52, 55, camera can be used to provide head orientation data);
determining the information about the orientation of the head by acquiring at least one parameter about the orientation of the head with respect to an Earth-fixed coordinate system, substantially independent from a current orientation of the optical sensor or from the orientation of the apparatus carrying or comprising the optical sensor (¶55, camera-based or sensor-based tracking system to determine orientation of the head; wherein the determined parameters can be pitch, yaw, roll [which are independent parameters from orientation of the optical sensor or apparatus comprising the optical sensor]);
wherein the apparatus is configured to perform a spatial rendering of an audio signal in dependence on the information about the orientation of the head of the user (¶51, rendering of spatialized audio data based on captured metadata related to an orientation of the user’s head).

The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QIN ZHU/Primary Examiner, Art Unit 2651